Citation Nr: 0819137	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  00-20 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to June 1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a May 1999 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for PTSD. 

In September 2003, the veteran submitted a written statement 
indicating a desire to testify before a Veterans Law Judge at 
a Travel Board hearing at the RO.  The RO scheduled the 
veteran for hearings in March 2004, November 2004, and May 
2005, but the veteran requested that each hearing be 
rescheduled.  He was scheduled for another hearing in 
September 2006, but, that same month, he requested that the 
hearing be canceled.  The Board finds that all due process 
has been satisfied with respect to the veteran's right to a 
hearing.  

In November 2006, the Board remanded the veteran's claim in 
order for additional evidentiary development to be conducted.  
All requested development has been completed and the case has 
been returned to the Board for consideration.  



FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy 
during his active military service.

2.  An independently corroborated in-service stressor has not 
been established to support a current diagnosis of PTSD.  



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The Board finds the veteran 
has been provided adequate notice and afforded proper process 
in conjunction with his claim.  

In this regard, the VCAA duty to notify was satisfied by way 
of a letter sent to the veteran in December 2006 that fully 
addressed all four notice elements and was specifically 
tailored to his claim for PTSD based on personal assault.  
The letter informed the veteran of what evidence was required 
to substantiate the claim, the alternative sources of 
evidence that could be submitted in support of the claim, and 
of the veteran's and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  Finally, the Board 
notes the December 2006 letter informed the veteran of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

As noted, the veteran was advised of his opportunities to 
submit additional evidence in support of his claim.  
Subsequently, a December 2007 SSOC provided him with yet an 
additional 60 days to submit more evidence.  In this context, 
the Board notes that, throughout the pendency of this appeal, 
the veteran was provided several SOCs which discussed the 
evidence included in the record and provided the reasons why 
his claim was being denied.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, the Board finds the 
veteran has been afforded proper VA process in conjunction 
with this appeal.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA treatment records dated from 1991 to 2005, and the veteran 
has submitted private medical records dated from 1975 to 
2007.  The veteran was provided an opportunity to set forth 
his contentions before a Veterans Law Judge at a hearing; 
however, he did not avail himself to that opportunity. 

The veteran has not been provided a VA examination in 
conjunction with this claim; however, as discussed below, the 
resolution of the veteran's claim for PTSD turns upon the 
question of whether the record supports the presence of a 
confirmed in-service stressor, upon which any diagnosis to 
support the PTSD claim must be based.  Therefore, the Board 
finds a VA medical examination and/or opinion need not be 
obtained in this case.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002); 38 C.F.R. § 3.304(f) (2007); Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  The evidence necessary to establish 
the occurrence of a stressor during service to support a 
claim of entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id.  If VA determines the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, his lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394-95.

In this case, the evidence does not show, nor does the 
veteran allege, that he was engaged in combat with the enemy.  
Instead, the veteran has asserted that he currently has PTSD 
as a result of assault on his person which he experienced 
during military service.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that more than mere medical nexus evidence is 
required to fulfill the requirement for "credible supporting 
evidence" of a claimed stressor, and that "[a]n opinion by 
a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor," were made in the context of 
discussing PTSD diagnoses other than those arising from 
personal assault.  Id. at 280; see also Cohen v. Brown, 
supra.

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  See Moreau, 9 Vet. App. at 395-96, (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8)-(9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen, supra.

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2006), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."

The Court in Patton noted that the old manual provisions 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so-called 
equipoise doctrine, whereby the benefit of the doubt is given 
to the claimant unless the evidence preponderates against the 
claim.  In this regard, 38 C.F.R. § 3.304(f)(3) provides, if 
a PTSD claim is based on an allegation of in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to: request for transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without identifiable 
cause; or unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In this case, the evidence shows the veteran was confined to 
the Stockade at Fort Ord, California, on two separate 
occasions during his active military service.  The veteran 
has asserted that during his time in the stockade he was 
exposed to several traumatic experiences, including race 
riots, inmate violence, and seeing guards shoot prisoners who 
were trying to escape.  Specifically, the veteran has 
asserted that he was targeted because he is Caucasian and was 
assaulted by a gang of either Latinos or African Americans on 
at least one occasion, including having his head hit against 
a cement wall.  However, the veteran concedes that he did not 
report the assault and did not inform anyone of it.  

With respect to the veteran's report of being the victim of 
personal assault, there is no indication from service medical 
or personnel records that he might have experienced such a 
traumatic event during service.  In this context, the Board 
notes the service treatment records (STRs) show that, in 
April 1969, the veteran complained of being very nervous and 
anxious.  The examining physician noted the veteran had been 
on tranquilizers, and had two or three requests for 
evaluations submitted.  The examiner also noted the veteran 
had an unstable and chaotic family history, including having 
an alcoholic father.  The veteran's representative has argued 
that the April 1969 STR is evidence of a behavior change 
after the alleged personal assault.  However, the veteran's 
service personnel records show a consistent pattern of 
misconduct throughout his military service, including 
specifically going absent without leave (AWOL) twice, for 
which he was confined to the stockade each time.  The 
evidence also shows that, while he was confined, the 
veteran's unit commander recommended that he be discharged 
from service because of frequent incidents of a 
"discreditable nature" with military authorities.  During a 
psychiatric examination, the veteran was diagnosed with a 
severe, emotionally unstable personality, and his unit 
commanders felt the veteran's psychiatric condition was the 
reason for his periods of AWOL.  The veteran was eventually 
discharged under honorable conditions for unsuitability.  

As noted, the veteran was provided a VCAA letter specifically 
tailored to his claim for PTSD based upon personal assault, 
which informed him of the alternative sources of evidence 
that could be used to corroborate his reported stressors.  
However, the veteran has not provided any credible 
information or evidence which supports his report of personal 
assault during service, and the evidentiary record does not 
contain any evidence which supports his contentions.  While 
the STRs contain complaints of being nervous and anxious, 
there is no evidence of a pattern of change in his behavior 
which would tend to suggest a change which was caused by any 
single traumatic event in service.  

In this regard, the Board notes the record contains a lay 
statement from E.J.B., which states that he picked the 
veteran up at discharge and the veteran was detached, 
depressed, and argumentative, which was unlike him, as he was 
previously a jovial extrovert.  The Board also notes that, at 
the veteran's separation examination in April 1969, the 
veteran reported that he had experienced depression, 
excessive worry, and nervous trouble.  

The Board has carefully considered all the evidence of 
record, including the service treatment records and lay 
statements submitted in support of the claim; however, as 
noted, the evidence shows the veteran had a pattern of 
misconduct, including problems with authority, and 
fluctuations in psychiatric stability, consistently 
throughout his military service.  However, the record does 
not evidence an unexplained, sudden change in behavior or 
personal circumstances associated with any particular point 
of time in service so as to suggest the occurrence of a 
personal assault.  Therefore, absent any indicia of validity 
or events or actions as documented within the claims file to 
support the veteran's allegation of his victimization by 
assault, the alleged personal assault may not be accepted as 
a stressor to support the veteran's claim for service 
connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3).  

The veteran has alleged other incidents that might possibly 
serve as stressors to support the claim for service 
connection for PTSD, including witnessing race riots, gang 
beatings, and guards shooting inmates attempting to escape.  
In fact, the veteran has submitted newspaper articles which 
show that several prisoners attempted to escape from the 
Stockade at Fort Ord.  However, he has not provided specific 
information regarding the dates of the alleged incidents or 
the names of individuals harmed, which might be used to 
obtain corroboration of those incidents.  Without such 
information, the veteran's reported stressors cannot be 
corroborated and, as noted, his testimony alone is not 
sufficient to establish the occurrence of the alleged 
stressors.  

Nonetheless, review of the evidence reveals that several 
medical professionals have evaluated the veteran and 
diagnosed him with PTSD related to the traumatic events he 
experienced at the Stockade at Fort Ord.  See VA outpatient 
treatment records dated January 2001 and April 2004; see also 
October 2000 statement from S.R., MFCC.  It is clear that the 
examining physicians accepted the veteran's report of 
stressors during his time in the stockade; however, as noted, 
the stressors on which the assessments of PTSD are made are 
not independently corroborated.  In addition, the diagnoses 
of PTSD included in the record are not based upon a complete 
review of the claims folder, but rather on the veteran's 
self-reported history.  Thus, the diagnoses of PTSD in the 
evidentiary record cannot support the claim because they are 
not based on any independently corroborating evidence of 
alleged in-service non-combat stressor.  Hence, these 
diagnoses of PTSD cannot serve to support the claim.  See 
38 C.F.R. § 3.304(f); Cohen, supra; Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (holding that an opinion based upon an 
inaccurate factual premise has no probative value).  

In making this determination, the Board has considered the 
veteran's statements, and is not unsympathetic to his 
assertions.  However, in order to establish service 
connection for PTSD, there must be credible supporting 
evidence that the claimed in-service stressor event actually 
occurred and a competent diagnosis of PTSD based on that 
stressor.  In this case, the veteran has not provided a 
stressor that may be verified, supporting evidence of the 
stressor events, or sufficient evidence tending to suggest 
that the stressor event(s) actually occurred.  

Absent any such in-service stressors, including personal 
assault stressors, which may be independently corroborated or 
accepted as valid for purposes of the claim, a diagnosis of 
PTSD related to service cannot be sustained to support the 
veteran's claim.  See 38 C.F.R. § 3.304(f).  As a result, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


